DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11001135 and claims 1-20 of patent no. 11007863. Although the claims at issue are not identical, they are not patentably distinct from each other.








Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crist et al., US Pg. Pub. No. (2016/0023548) referred to hereinafter as Crist.
As per claim 1, Crist teaches a refuse vehicle comprising: a plurality of tractive elements (see at least Para 29); a prime mover configured to generate mechanical energy to drive one or more of the tractive elements (see at least Para 29-32); and an independent accessory system, comprising: one or more storage tanks configured to store a fuel (see at least Para 35, 91); an accessory primary mover configured to fluidly couple with the one or more storage tanks to receive the fuel from the one or more storage tanks and operate to pressurize a hydraulic fluid to drive an accessory of the refuse vehicle (see at least Para 2, 3, 29-33); wherein the accessory primary mover is configured to pressurize the hydraulic fluid to drive the accessory of the refuse vehicle independently of operation of the prime mover (see at least Para 14, 32, 34-37, 46).

As per claim 2, Crist teaches a refuse vehicle of claim 1, wherein the prime mover is at least one of an internal combustion engine, a compressed natural gas engine, or an electric motor (see at least Para 2, 3, 29-33, 63, 65, 77, 87, 88-91).

As per claim 3, Crist teaches a refuse vehicle of claim 2, further comprising: a battery system comprising a plurality of battery cells configured to store energy, wherein the electric motor is configured to draw electrical power from the battery cells to drive one or more of the tractive elements (see at least Para 2, 3, 29-33, 63, 65, 77, 87, 88-91).

As per claim 4, Crist teaches a refuse vehicle of claim 3, wherein the accessory primary mover is configured to drive a generator to charge the battery cells (see at least Para 2, 3, 29-33, 63, 65, 77, 87, 88-91).

As per claim 5, Crist teaches a refuse vehicle of claim 4, wherein the battery cells are driven to charge by a generator that is driven by another accessory primary mover separate from the accessory primary mover used to pressurize the hydraulic fluid (see at least Para 2, 3, 29-33, 63, 65, 77, 87, 88-91).

As per claim 6, Crist teaches a refuse vehicle of claim 5, wherein the generator, the other accessory primary mover, and a plurality of charging fuel tanks are stored at a charging station, wherein the refuse vehicle is configured to removably electrically couple with the generator of the charging station to charge the battery cells of the refuse vehicle (see at least Para 2, 3, 29-33, 63, 65, 77, 87, 88-91).

As per claim 7, Crist teaches a refuse vehicle of claim 1, wherein the independent accessory system is a compressed natural gas (CNG) system, wherein the fuel is a compressed natural gas, and the accessory primary mover is a CNG engine configured to consume the compressed natural gas to drive a hydraulic pump (see at least Para 2, 3, 29-33, 63, 65, 77, 87, 88-91).

As per claim 8, Crist teaches a refuse vehicle of claim 1, wherein the independent accessory system is a diesel system, wherein the fuel is a diesel fuel, and the accessory primary mover is an internal combustion engine configured to consume the diesel fuel to drive a hydraulic pump (see at least Para 2, 3, 29-33, 63, 65, 77, 87, 88-91).

As per claim 9, Crist teaches a refuse vehicle of claim 1, wherein the accessory primary mover and a hydraulic pump that is driven by the accessory primary mover to pressurize the hydraulic fluid are positioned in a modular unit, wherein the modular unit is removably coupled with the refuse vehicle (see at least Para 2, 3, 29-33, 63, 65, 77, 87, 88-91).

As per claim 10, Crist teaches a refuse vehicle of claim 8, wherein the modular unit is a tailgate that is coupled with the refuse vehicle.
(see at least Para 2, 3, 29-33, 63, 65, 77, 87, 88-91).
As per claims 11-20, the limitations of claims 11-20 are similar to the limitations of claims 1-10, therefore they are rejected based on the same rational.
Conclusion
Please refer to from 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665